                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:18-CV-109-FL


 HELEN C. CASHWELL Trustee, BRAD                 )
 R. JOHNSON, ELCI WIJAYANINGSIH,                 )
 and RUSSELL W. KINCAIDE,                        )
                                                 )
                       Plaintiffs,               )
                                                 )                       ORDER
       v.                                        )
                                                 )
 TOWN OF OAK ISLAND, NORTH                       )
 CAROLINA; DAVID KELLY in his                    )
 individual capacity; DAVID HATTEN in            )
 his individual capacity; KATIE                  )
 COLEMAN in her individual capacity,             )
                                                 )
                       Defendants.               )



       This matter is before the court on plaintiffs’ motion to stay part of defendants’ motion to

dismiss, or, in the alternative for extension of time to file response thereto (DE 29), and defendants’

motion for extension of time to file reply (DE 31). In order to ensure just consideration of all issues

raised by defendants’ motion to dismiss, the court DENIES plaintiffs’ motion to stay. Defendants’

motion for extension of time is DENIED AS MOOT. However, the court allows plaintiffs 14 days

from the date of this order to respond to those parts of the motion to dismiss not addressed in their

initial response filed December 3, 2018. Defendants shall file a reply within 14 days of filing of

plaintiffs’ response. Thereupon, the clerk is DIRECTED to resubmit the motion to dismiss (DE 22)

for decision by the court.

       SO ORDERED, this the 25th day of January, 2019.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge
